Citation Nr: 0805054	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  98-15 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed as secondary to a service-connected left 
knee disability.

2.  Entitlement to service connection for fibromyalgia, 
claimed as secondary to the service-connected left knee 
disability.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1971 to July 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

Procedural history

The veteran was initially granted service connection for a 
left knee disability, denominated left knee meniscus injury, 
effective July 11, 1972, the date of his discharge from 
active duty.   

The veteran's claim of entitlement to service connection for 
a back disability was denied by the RO in a May 1998 rating 
decision.  The veteran perfected an appeal as to that issue.  
A November 1999 rating decision denied the veteran's claim of 
entitlement to service connection for fibromyalgia.  The 
veteran perfected an appeal as to that issue.

The veteran requested a personal hearing at the RO.  A 
hearing was scheduled to be conducted before the undersigned 
Veterans Law Judge (VLJ) in April 2005.  
The veteran failed to appear for the hearing, and the Board 
remanded the claim to the RO for the scheduling of a new 
hearing.  In October 2006, the veteran's representative 
indicated that the veteran did not wish to reschedule the 
hearing.

In a March 2007 decision, the Board remanded the issues of 
entitlement to service connection for a low back condition 
and fibromyalgia, both claimed as secondary to the veteran's 
service-connected left knee disability.  Those issues are now 
before the Board for further consideration.



Issues not on appeal

In January 1997, the veteran filed a claim for an increased 
rating for his service-connected left knee disability.  In a 
May 1997 RO rating decision, an increased rating was denied.  
The veteran appealed.  In May 2000, a separate 10 percent 
rating was established for arthritis of the left knee.  The 
veteran did not express satisfaction as to the combined 20 
percent rating.

In its March 2007 decision, the Board denied the veteran's 
claim for entitlement to an increased disability rating for 
his service-connected left knee disability.  
That matter has been resolved and will be discussed no 
further herein.  

In May 1999, the veteran submitted a claim of entitlement to 
service connection for a right knee condition.  That claim 
was denied by the RO in a rating decision mailed to the 
veteran on November 18, 1999.  The record evidence indicates 
that the veteran submitted a Notice of Disagreement (NOD) 
regarding that decision on November 19, 2001, two years 
latter.  Pursuant to 38 C.F.R. § 20.302, a claimant must file 
an NOD with the RO within one year from the date that the 
agency mails the notice of the rating decision.  Thus, the 
veteran failed to timely file an NOD as to his right knee 
condition.  

The RO treated the veteran's November 2001 communication as a 
request to reopen the claim.  In a March 2003 rating 
decision, the RO again denied the veteran's claim of 
entitlement to service connection for a right knee 
disability.  The veteran did not disagree with that decision.

In an April 2001 rating decision, the RO denied the veteran's 
claim of entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  The 
veteran did not appeal that decision.  

The only issues which currently are in appellate status are 
the two issues listed on the forest page of this decision.


FINDINGS OF FACT

1.  The veteran failed, without good cause or adequate 
reason, to report for a VA examination, which was scheduled 
in compliance with the Board's March 2007 remand 
instructions.  

2.  A preponderance of the evidence supports a conclusion 
that the veteran's claimed low back disorder is unrelated to 
his service-connected left knee disability.

3.  A preponderance of the evidence supports a conclusion 
that the veteran's claimed fibromyalgia disorder is unrelated 
to his service-connected left knee disability.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a low back 
condition, claimed as secondary to the service-connected left 
knee disability, is not warranted.  38 C.F.R. § 3.310 (2007).

2.  Entitlement to service connection for fibromyalgia, 
claimed as secondary to the service-connected left knee 
disability, is not warranted.  38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a low back disability and fibromyalgia, both of which he 
contends are secondary to his service-connected left knee 
disability.  Because the issues present similar facts and 
identical law, the Board will address them in the same 
analysis.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  

As noted above, the Board remanded this case in the March 
2007 decision for further evidentiary development.  
Specifically, the Board requested a medical nexus opinion as 
to whether the veteran in fact currently has a low back 
condition and fibromyalgia, and if so whether such were 
related to the service-connected left knee disability.

In response to the Board's remand instructions, the VA 
Appeals Management Center (AMC) sent a letter dated March 27, 
2007, informing the veteran that they had contacted the VA 
Medical Center (VAMC) closest to him and requested that they 
schedule him for a medical examination.  The veteran was 
further informed in the letter that he needed to attend the 
appointment or provide good cause reasons why he could not 
appear.  

The record includes a note dated April 26, 2007, indicating 
that the veteran called the Milwaukee VAMC and stated he 
would be two hours late for his appointment.  The note 
continues that a representative of the Milwaukee VAMC called 
the veteran and was told by the veteran's girlfriend "that 
he [the veteran] is not coming in because he is mad."  The 
note additionally states that the veteran had been 
rescheduled once before.

A letter to the veteran dated April 26, 2007, from the 
Milwaukee VAMC informed him that he failed to report to his 
April 26, 2007 appointment; that he was entitled to have his 
examination rescheduled; that VA policy was that a veteran is 
only allowed one opportunity to be rescheduled for an 
appointment following a "no show" or cancelled appointment; 
and that it was urgent for him to contact VAMC within five 
days to reschedule.  The letter also informed the veteran 
that if he failed to reschedule, it would result in his case 
being sent back to VA adjudicators without the evidence a 
medical examination would provide.  The record does not 
include any response from the veteran.  

In an October 2007 VA Form 646, which is the only 
communication received from or on behalf of the veteran since 
his failure to report for VA examination, the veteran's 
representative simply marked the box indicating the appeal 
should go forward, without providing any further argument.

Although under Stegall VA is required to comply with remand 
orders, substantial compliance, not absolute compliance, is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 
(1999).

In view of the efforts made by AMC and Milwaukee VAMC and the 
lack of cooperation by the veteran, the Board finds that 
there has been compliance on the part of VA with the March 
2007 Board remand.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2007). 

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed in an October 2003 VCAA letter that 
to support his claim for secondary service connection the 
evidence must show that:

You have a current physical or mental disability, 
or persistent or recurrent symptoms of disability; 
and, 

There is a relationship between your claimed 
condition and your service-connected condition or 
the medication you take for your service connection 
condition.  See p. 3, October 2003 letter.

The veteran was further informed in letters dated July 2002 
and October 2003 that VA would provide a medical examination 
if it was deemed necessary to substantiate his claim.  In 
addition, as noted above, the veteran was specifically 
informed in a March 2007 letter that the AMC had contacted 
the VA medical facility nearest to the veteran to schedule an 
appointment with him and that he needed to keep the 
appointment or show good cause why he could not keep the 
appointment.  

The veteran was informed in the July 2002 and October 2003 
letters that VA would obtain records such as records held by 
Federal agencies, including service records and VA medical 
records, employment records, and private medical records so 
long as he provided sufficient information to allow VA to 
obtain them.

The Board also notes that the veteran was informed in a 
March 2006 letter that if he had any additional 
information or evidence to send it to VA.  In essence, 
the veteran was asked to "give us everything you've 
got", in compliance with 38 C.F.R. § 3.159(b)(1).  See 
Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date. 

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Board notes that the veteran was specifically informed of 
degree of disability and earlier effective date in letters 
dated March 2006 and March 2007.  

In any event, because these claims are being denied, elements 
(4) and (5) remain moot.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  Specifically, the RO has 
obtained reports of VA treatment of the veteran as well as 
private medical records, which will be discussed below.  
Additionally, the veteran was provided with VA examinations 
in March 1998 and in July 2004.  The report of the medical 
examinations and reviews reflect that the examiners recorded 
the veteran's past medical history, noted his then current 
complaints, conducted appropriate physical examinations and 
rendered appropriate diagnoses and opinions.

As noted above, the Board remanded the case for further 
evidentiary development, in particular a medical opinion 
concerning nexus between the veteran's service-connected 
disability and his two claimed disorders.  In essence, the 
Board found in the March 2007 decision that the evidence 
pertaining to those claims was inadequate and that 
supplementation of the record was required by the mandate 
contained in relevant law statute and regulation.  See 38 
U.S.C.A. § 5103A; 
38 C.F.R. § 3.159 (2007).  VA attempted to provide assistance 
to the veteran, specifically by furnishing a medical 
examination, but, through no fault of VA, those efforts were 
unsuccessful.  Specifically, as noted above, the AMC informed 
the veteran that they had requested an examination be 
scheduled, and the VAMC twice sought to schedule him for an 
examination..  However, the veteran failed to appear and did 
not provide an explanation showing good cause therefor, other 
than that he was allegedly "mad".

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
The Board concludes that in light of the veteran's 
disinclination to fully cooperate with the process, all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims and that any 
further attempts to assist the veteran in developing his 
claims would result in needless delay, and are thus 
unwarranted.

The Board also notes that the RO has obtained all relevant 
records, including private medical records.  The Board 
particularly notes that the RO sought the veteran's records 
from the Social Security Administration (SSA).  In an entry 
dated February 15, 2001, the RO indicated that the SSA 
records custodian reported that the veteran's SSA records had 
been lost.  In a January 2003 Supplemental Statement of the 
Case the veteran was informed that the SSA had no records 
pertaining to him.  The Board finds that this notification 
complies with the requirements of 38 C.F.R. § 3.159 (c) and 
(e) (2007).

The Board additionally observes that it is highly improbable 
that SSA records would shed any light on the critical matter 
of medical nexus, since the relationship between any 
identified disability and the claimant's military service is 
not a matter with the limits of inquiry of SSA.

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  As 
was noted in the Introduction, the veteran failed to report 
for a personal hearing.  
His representative submitted written argument on his behalf.  
The veteran also failed to appear for a VA examination.  He 
has been amply informed, via the Board's March 2007 remand 
and subsequent correspondence form VA, of the need for his 
appearance at a VA examination.   

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulations

Secondary service connection 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2007).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Failure to report for VA examination

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  See 38 
C.F.R. § 3.655 (2007).

Analysis

Preliminary matters

The Board first notes that the veteran has maintained in 
connection with his present appeal that his claimed low back 
disability and fibromyalgia were caused or aggravated by his 
service-connected left knee disability.  He has not, in 
connection with this appeal, contended that the two claimed 
conditions are directly related to his military service.

The veteran has so contended in the past.  The Board notes 
that the veteran's claims for low back and fibromyalgia 
disorders on a direct basis were denied in rating decisions 
dated May 1998 and November 1998, respectively.  Those rating 
decisions service connection were not timely appealed by the 
veteran, and those decisions are final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  The veteran 
has not since presented a theory of entitlement based on 
direct service connection.  

In connection with the veteran's current appeal, the RO has 
treated the issues presently before the Board exclusively as 
separate secondary service connection claims.  The Board 
agrees.  See Brannon v. West, 12 Vet. App. 32 (1998) [while 
the VA must interpret a claimant's submissions broadly, it is 
not required to conjure up issues that were not raised by the 
claimant].

Second, as noted above, the veteran failed to appear for a 
scheduled medical examination in April 2007.  

The Board is mindful of the provision contained at the outset 
of 38 C.F.R. § 3.655: "When entitlement . . . to a benefit 
cannot be established without a current VA examination or 
reexamination" one should be scheduled. In this case, a VA 
examination was indeed necessary to grant secondary service 
connection for a low back and fibromyalgia conditions. Cf. 38 
C.F.R. § 3.159(c)(4) (2007).  The diagnoses of record are 
many years old, and service connection presupposes a current 
diagnosis of the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court 
held that VA must show that a claimant lacked "good cause" 
[see 38 C.F.R. § 3.655 (2007)] for failing to report for a 
scheduled examination.  As noted above, neither the veteran 
nor his representative has provided an "adequate reason" or 
"good cause" for the veteran's failure to report to be 
examined.  The veteran was notified of the time and place to 
appear for a VA examination; he failed to appear and has 
since made no contact with the RO.

The Board finds that in light of the veteran's disinclination 
to fully cooperate with the process, that good cause for his 
failure to report for VA examinations has not been shown.

Therefore, pursuant to 38 C.F.R. § 3.655, the Board must make 
a decision on the claim based on the evidence of record.

Analysis

In order to establish service connection on a secondary 
basis, there must be 
(1) medical evidence of a current disability; (2) a service-
connected disability; and 
(3) medical evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin, 
supra.  The Board will address each Wallin element as to each 
claim in turn.

With regard to element (1), the medical evidence indicates 
that the veteran was diagnosed with a low back disorder in 
February 1980 by Dr. D.S.  Medical records also indicate the 
veteran that the veteran was diagnosed with fibromyalgia by 
Dr. K.R. in August 1994 and by Dr. A.F. in December 1999.  
There are no recent records pertaining to the two claimed 
disabilities, and there is nothing in the record which 
adequately describes the veteran's claimed conditions.  As 
discussed above, for this reason the Board remanded the case 
for a VA examination.

As noted above, service connection presupposes a current 
diagnosis of the claimed disability.  See Brammer, supra.  In 
this case, a low back disorder was last diagnosed more than 
27 years ago, and fibromyalgia was last diagnosed more than 
nine years ago.  There is no other medical history pertaining 
to either claimed condition.  Board finds that the diagnoses 
are unacceptably sketchy.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996) [medical opinions which are speculative, general 
or inconclusive in nature cannot support a claim.]. For that 
reason, the Board finds that element (1) is not supported by 
the evidence, and the claims fail for that reason alone.

For the sake of completeness, the Board will discuss the 
remaining two elements. See Luallen v. Brown, 8 Vet. App. 92, 
95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide a claim in the alternative].

With regard to element (2), the record indicates the veteran 
is service connected for a left knee disability.  Thus, 
element (2) is satisfied.

With regard to element (3), medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability, the Board notes that 
an undated handwritten medical opinion by Dr. G.S., M.D., a 
VA practitioner, was received in the record on August 31, 
1999.  Dr. G.S. stated the veteran asked him for the opinion, 
and continued, in pertinent part, that:

From the patient's history, my records, the records 
of his chiropractor etc, I do not find an 
association between his s.c. [service-connected] 
knee disability and his long standing chronic low 
back pain and fibromyalgia.

In addition, the record contains an August 1999 opinion of 
Dr. S.B., D.C., a private chiropractor.  Dr. S.B. stated that 
she took over the treatment of the veteran from an associate 
who no longer practiced in her office.  She stated that "I 
am unable to tell you of any relationship that this [low back 
condition] would have with his knees because as I understand, 
his knee injuries were over 10 years ago."  Dr. S.B. did not 
address whether the veteran's fibromyalgia condition was 
related to his service-connected knee disability.

Neither opinion supports the veteran's claim.  Both opinions 
are skeletal and do not contain a discussion of the factors 
underlying their opinions.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998) [whether the physician provides the 
basis for his/her opinion goes to the weight or credibility 
of the evidence]; see also Bloom v. West, 12 Vet. App. 185, 
187 (1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion"].  
The Board remanded the case for a more reasoned and developed 
opinion addressing whether there was a nexus between the 
veteran's service-connected knee disability and his claimed 
secondary service connection disorders.  The Board's efforts 
to assist the veteran in the development of his claims was 
thwarted by his lack of cooperation.

The Board finds that the medical evidence of record shows 
that there is no relationship between the veteran's service-
connected knee disability and his claimed secondary service 
connection disorders.  To the extent that the veteran himself 
contends that his low back and fibromyalgia conditions are 
aggravated or caused by his service-connected knee 
disability, inasmuch as this assertion is made by a lay 
person without medical knowledge, it does not merit 
particular weight, and it certainly doesn't rise to the 
definition of competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992). 

For those reasons, the Board finds that there is no competent 
evidence of record that supports a conclusion that the 
veteran's low back and fibromyalgia disorders are related to 
his service-connected knee disability.  The claim fails for 
this reason as well.

Conclusion

A preponderance of the evidence supports a conclusion that 
the veteran's claims for entitlement to service connection 
for a low back condition and a fibromyalgia  disorder 
secondary to his service-connected left knee disability are 
not warranted.
The benefits sought on appeal are accordingly denied.



ORDER

Entitlement to service connection for a low back condition, 
claimed as secondary to the service-connected left knee 
disability, is denied.

Entitlement to service connection for fibromyalgia, claimed 
as secondary to the service-connected left knee disability, 
is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


